226 Ga. 664 (1970)
177 S.E.2d 90
DeKALB COUNTY
v.
JACKSON-ATLANTIC COMPANY; and vice versa.
25911, 25912.
Supreme Court of Georgia.
Argued July 15, 1970.
Decided September 10, 1970.
*665 George P. Dillard, Herbert O. Edwards, Robert E. Mozley, for appellant.
King & Spalding, Jack H. Watson, Jr., Charles M. Kidd, for appellee.
MOBLEY, Presiding Justice.
DeKalb County brought a proceeding in rem to condemn described property, alleging that it was informed that Mrs. Georgia S. Abney was the owner, and Jackson-Atlantic Company the lessee. Assessors were selected and awards made to the owner and lessee. An order was entered decreeing title to the property in the condemnor, and the awards were paid into the registry of the court. The condemnor filed an appeal to a jury from the award to the lessee, and by amendment asserted that the lessee was not entitled to damages for the entire tract condemned because a portion of it had been dedicated to a public use by the leaseholder who was the predecessor in title of the present lessee. The lessee filed a motion to strike the condemnor's amendment to the appeal. Motion for summary judgment was filed by the condemnor on the issue made by its amendment to the appeal. The condemnor appealed to this court from the denial of its motion for summary judgment, and the lessee appealed from the denial of its motion to strike the condemnor's amendment. The trial judge certified the case for immediate review. Held:
The parties assert in their briefs that jurisdiction is in this court for the reason that the case is one respecting title to land. This court has repeatedly held that where title to land has been decreed in the condemnor, incidental questions determining the rights of parties to receive the award of condemnation money, not directly involving the title to land, do not give this court jurisdiction of a condemnation case. See Wilson v. State Hwy. Dept., 208 Ga. 510 (67 SE2d 578); Boswell v. Underwood, 217 Ga. 675 (124 SE2d 394); Grant v. Oakey, 218 Ga. 723 (130 SE2d 490); Howard v. Pate, 218 Ga. 741 (130 SE2d 752); Richardson v. Anderson, 219 Ga. 264 (133 SE2d 16); State Hwy. Dept. v. Holleman, 220 Ga. 72 (137 SE2d 39). The jurisdiction of the present case is in the Court of Appeals, and not this court.
Transferred to the Court of Appeals. All the Justices concur.